Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on 12/10/2019. In virtue of this communication, claims 1-20 are currently presented in the instant application.

Claim Objections
Claim 11 is objected to because of the following informalities:  because claim 11 cited depended on claim 9.  However, claim 11 was method claim it should be depend on claim 10, and all other dependent claims which depend on claim 9.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, 10, 17-20 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by US Patent Application Publication 20180198838 (hereinafter referred to as Murgia). 
Consider claim 1, Murgia teaches a communications system for improving operation of a communication network, the communications system comprising: 
a communications apparatus in a communication network, the communication apparatus comprising a processor and a non-transitory computer-readable medium that comprises instructions that, when executed by the processor (see at least ¶ [0085], “…The client 102, server 106, and appliance 200 may be deployed as and/or executed on any type and form of computing device, such as a computer, network device or appliance capable of communicating on any type and form of network and performing the operations…” and also see ¶ [0086]-¶ [0087],), cause steps to be performed comprising: 
receiving a historical communication status comprising at least one of a traffic usage or a metric that quantifies a communication characteristic independent of the traffic usage (see at least ¶ [0268], ¶ [0269], “…the QoS module can measure the traffic characteristics of the data stream after the application of the second priority level set during step 905. The traffic characteristics measured during step 907 can be compared to traffic characteristics measured prior to the application of second priority level…, …The classifier may match the measured encrypted data stream to measurements of unencrypted data streams to determine a likely traffic type. For encrypted data streams, the QoS module can map the measured characteristics and traffic patterns as inputs to the classifications as outputs of the classification model…”); 

inputting a current communication status to the learned classifier to recognize the service type (see at least ¶ [0261], “…The QoS module 800 can also include a model corrector 803. The model corrector 803 can receive stream characteristics after the QoS policy mapper 802 applies the new priority level. The model corrector 803 can determine if the data stream's characteristics improved after the application of the new priority level to the data stream…”); and 
using the service type to diagnose an operation of the communication network to obtain a diagnostic result that enables improved operation of the communication network (see at least ¶ [0266], “…the QoS module can classify the data stream into an updated QoS class based on the measured characteristics of the data stream's traffic pattern. In some implementations, the classifier can be trained with unencrypted data streams with known traffic types. The classifier may match the measured encrypted data stream to 
Consider claim 10, Murgia teaches a method for improving operation of a communication network, the method comprising: 
from a communication apparatus in a communication network receiving a historical communication status comprising at least one of a traffic usage or a metric that quantifies a communication characteristic independent of the traffic usage (see at least ¶ [0268], ¶ [0269], “…the QoS module can measure the traffic characteristics of the data stream after the application of the second priority level set during step 905. The traffic characteristics measured during step 907 can be compared to traffic characteristics measured prior to the application of second priority level…, …The classifier may match the measured encrypted data stream to measurements of unencrypted data streams to determine a likely traffic type. For encrypted data streams, the QoS module can map the measured characteristics and traffic patterns as inputs to the classifications as outputs of the classification model…”);  
using at least one of the historical communication status or information derived therefrom to train a model to recognize a service type used by the communication apparatus to obtain a learned classifier that maps the historical communication status to one or more service types (see at least ¶ [0266], “…the characteristics of the encrypted data stream can be compared to the characteristics of the unencrypted data streams (for which QoS classes are known). If the characteristics of the encrypted data stream matches the characteristics of one of the unencrypted data streams, the classifier can predict that 
inputting a current communication status to the learned classifier to recognize the service type (see at least ¶ [0261], “…The QoS module 800 can also include a model corrector 803. The model corrector 803 can receive stream characteristics after the QoS policy mapper 802 applies the new priority level. The model corrector 803 can determine if the data stream's characteristics improved after the application of the new priority level to the data stream…”); and 
using the service type to diagnose an operation of the communication network to obtain a diagnostic result that enables improved operation of the communication network (see at least ¶ [0266], “…the QoS module can classify the data stream into an updated QoS class based on the measured characteristics of the data stream's traffic pattern. In some implementations, the classifier can be trained with unencrypted data streams with known traffic types. The classifier may match the measured encrypted data stream to measurements of unencrypted data streams to determine a likely traffic type. For encrypted data streams, the QoS module can map the measured characteristics and traffic patterns as inputs to the classifications as outputs of the classification model…”). 
Consider claims 2, 17 (depends on at least claims 1, 10), Murgia discloses the limitations of claims 1, 10 as applied to claim rejection 1, 10 above and further discloses:
Murgia teaches the communications apparatus comprises a wireless communication station coupled to a wired or wireless local area network (LAN) or a 
Consider claim 3 (depends on at least claim 1), Murgia discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Murgia teaches the wireless communication station comprises a software agent that recognizes the service type used by the communication apparatus (see at least ¶ [0090], “…a first core may have a first shared memory with a second core and a second share memory with a third core. In some embodiments, cores may communicate via any type of programming or API, such as function calls via the kernel. In some embodiments, the operating system may recognize and support multiple core devices and provide interfaces and API for inter-core communications…”).
Consider claim 4 (depends on at least claim 1), Murgia discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Murgia teaches an access point (AP) or cellular base station comprising one or more operational parameters that comprise at least one of a frequency band, a station priority, a frequency channel, a transmit power, a resource unit (RU) allocation, a clear-channel-assessment (CCA) threshold, data regarding handover to nearby APs, or AP placement at certain locations (see at least ¶ [0250], “…connections 702A-702B and 704 may traverse additional intermediary devices, such as gateways, firewalls, access points, 
Consider claim 5 (depends on at least claim 1), Murgia discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Murgia teaches a profile optimization unit coupled to the AP or cellular base station, the profile optimization unit uses at least one of a recognized service type, the historical communication status, or the information derived therefrom to derive a profile that comprises one or more rules that adjust the one or more operational parameters to improve the operation of the communication network (see at least ¶ [0061], “…one or more WAN optimization appliance 205, 205' is depicted. For example a first WAN optimization appliance 205 is shown between networks 104 and 104' and a second WAN optimization appliance 205' may be deployed between the appliance 200 and one or more servers 106…”).
Consider claim 6 (depends on at least claim 1), Murgia discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Murgia teaches the operational parameters of the AP comprise network topology information regarding connectivity between APs and stations (see at least ¶ [0250], “…a server 106a, may comprise a first network connection A 702A between the first node and first intermediary device 700A; a second network connection B 702B between the second node and second intermediary device 700B; and an intermediary network connection 704 between the intermediary devices…”).

Murgia teaches a service type recognizer that uses at least one of broadband data or Wi-Fi speed as a feature to reduce erroneous classification (see at least ¶ [0090], “…a network interface 118 to interface to a Local Area Network (LAN), Wide Area Network (WAN) or the Internet through a variety of connections including, but not limited to, standard telephone lines, LAN or WAN links (e.g., 802.11, T1, T3, 56 kb, X.25), broadband connections (e.g., ISDN, Frame Relay, ATM), wireless connections, or some combination of any …”).
Consider claim 18 (depends on at least claim 10), Murgia discloses the limitations of claim 10 as applied to claim rejection 10 above and further discloses:
Murgia teaches the communication apparatus comprises a wireless communication station (see at least ¶ [0052], “…the network 104 may comprise a wireless link, such as an infrared channel or satellite band. The topology of the network 104 and/or 104' may be a bus, star, or ring network topology. The network 104 and/or 104' and network topology may be of any such network or network topology as known to those ordinarily skilled in the art capable of supporting the operations …”).
Consider claim 19 (depends on at least claim 10), Murgia discloses the limitations of claim 10 as applied to claim rejection 10 above and further discloses:
Murgia teaches the historical communication status comprises a traffic usage per station that comprises at least one of a bandwidth consumption of a station, a communication characteristic per station, a network traffic usage, or a network communication characteristic, the communication characteristic per station comprising a 
Consider claim 20 (depends on at least claim 10), Murgia discloses the limitations of claim 10 as applied to claim rejection 10 above and further discloses:
Murgia teaches the network communication characteristic comprises at least one of a downstream bandwidth of a broadband connection, a location of the station, or a type of a wireless communication station (see at least ¶ [0090], “…a network interface 118 to interface to a Local Area Network (LAN), Wide Area Network (WAN) or the Internet through a variety of connections including, but not limited to, standard telephone lines, LAN or WAN links (e.g., 802.11, T1, T3, 56 kb, X.25), broadband connections (e.g., ISDN, Frame Relay, ATM), wireless connections, or some combination of any …”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 8, 11-15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20180198838 (hereinafter referred to as Murgia) in view of US Patent Application Publication 20160112894 (hereinafter referred to as Lau).
Consider claim 7 (depends on at least claim 1), Murgia discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Murgia disclose all the subject matters of the claimed invention concept. However, Murgia does not particularly disclose improving the operation of the communication network comprises predicting a quality of experience (QoE) of the one or more service types, the QoE being analyzed by grouping historical communication status by service type, and analyzing the grouped historical communication status to estimate the QoE.  In an analogous field of endeavor, attention is directed to Lau, which teaches improving the operation of the communication network comprises predicting a quality of experience (QoE) of the one or more service types, the QoE being analyzed by grouping historical communication status by service type, and analyzing the grouped historical communication status to estimate the QoE (see Lau, at least ¶ [0054], “…The QoE 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Murgia disclosed invention, and have improving the operation of the communication network comprises predicting a quality of experience (QoE) of the one or more service types, the QoE being analyzed by grouping historical communication status by service type, and analyzing the grouped historical communication status to estimate the QoE, as taught by Lau,  thereby, the data services and data communications provided via the nodes may often experience problems causing service degradation due to the vast amount of users and UEs accessing and requesting data via the telecommunications networks, as discussed by Lau, (see ¶ [0004]). 
Consider claim 8 (depends on at least claim 1), Murgia discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Murgia disclose all the subject matters of the claimed invention concept. However, Murgia does not particularly disclose wherein at least one of the historical communication status and the current communication status comprises at least one of an upstream or downstream transmission rate, an upstream or downstream transmission rate ratio, or an absolute number of upstream or downstream packets, wherein an indication of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Murgia disclosed invention, and have wherein at least one of the historical communication status and the current communication status comprises at least one of an upstream or downstream transmission rate, an upstream or downstream transmission rate ratio, or an absolute number of 
Consider claim 11 (depends on at least claim 9), Murgia discloses the limitations of claim 9 as applied to claim rejection 9 above and further discloses:
Lau teaches improving the operation of the communication network comprises configuring one or more operational parameters of an access point (AP) or cellular base station in the communication network (see at least ¶ [0133], “…The device may be one of a user device, a telecommunications base station, a wireless access point, a radio network controller, or a core telecommunications network element…”) with the motivation from claim 8. 
Consider claim 12 (depends on at least claim 11), Murgia in view of Lau discloses the limitations of claim 11 as applied to claim rejection 11 above and further discloses:
Lau teaches improving the operation of the communication network comprises using a recognized service type, the historical communication status, or the information derived therefrom to derive a profile that comprises one or more rules that determine the one or more operational parameters of the AP or cellular base station (see Lau, at least ¶ [0166], “…device KPIs and/or QoE are aggregated for a plurality of devices for an 
Consider claim 13 (depends on at least claim 12), Murgia in view of Lau discloses the limitations of claim 12 as applied to claim rejection 12 above and further discloses:
Murgia teaches the one or more operational parameters of the AP or cellular base station comprise at least one of a frequency band, a station priority, a frequency channel, a transmit power, a resource unit (RU) allocation, a clear-channel- assessment (CCA) threshold, data regarding handover to nearby APs, or AP placement at certain locations (see at least ¶ [0250], “…connections 702A-702B and 704 may traverse additional intermediary devices, such as gateways, firewalls, access points, or other such devices. Additionally, although only two intermediary devices 700 are illustrated, in some implementations, multiple intermediary devices 700 may be utilized…”). 
Consider claim 14 (depends on at least claim 12), Murgia in view of Lau discloses the limitations of claim 12 as applied to claim rejection 12 above and further discloses:
Murgia teaches the operational parameters of the AP or cellular base station comprise network topology information regarding connectivity between APs and stations (see at least ¶ [0250], “…a server 106a, may comprise a first network connection A 702A between the first node and first intermediary device 700A; a second network connection B 702B between the second node and second intermediary device 700B; and an intermediary network connection 704 between the intermediary devices…”). 
Consider claim 15 (depends on at least claim 12), Murgia in view of Lau discloses the limitations of claim 12 as applied to claim rejection 12 above and further discloses:

Consider claim 16 (depends on at least claim 10), Murgia discloses the limitations of claim 10 as applied to claim rejection 10 above and further discloses:
Lau teaches improving the operation of the communication network comprises predicting a quality of experience (QoE) of the one or more service types comprises grouping historical communication status by service type and analyzing the grouped historical communication status (see Lau, at least ¶ [0054], “…The QoE analyzer 152 may then determine performance metrics associated with KPIs for the received/retrieved data. When the received/retrieved data is associated with the radio layer, the QoE analyzer 152 may determine performance metrics associated with radio layer KPIs, such as RLC retransmissions, packet loss, network signaling, radio resource control (RRC) state duration, radio state transition times, times spent in different radio states, number of 
Consider claim 16 (depends on at least claim 10), Murgia discloses the limitations of claim 10 as applied to claim rejection 10 above and further discloses:
Murgia teaches the communications apparatus comprises a wireless communication station coupled to a wired or wireless local area network (LAN) or a cellular network (see Lau, at least ¶ [0054], “…The QoE analyzer 152 may then determine performance metrics associated with KPIs for the received/retrieved data. When the received/retrieved data is associated with the radio layer, the QoE analyzer 152 may determine performance metrics associated with radio layer KPIs, such as RLC retransmissions, packet loss, network signaling, radio resource control (RRC) state duration, radio state transition times, times spent in different radio states, number of radio state transitions, or reconfiguration response times…”) with the motivation from claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264.  The examiner can normally be reached on Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUONG A NGO/            Primary Examiner, Art Unit 2645